            Case 1:21-cv-00302-TNM Document 1 Filed 02/02/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MICHELE WIDMER,

       Plaintiff,
                                              Case No.: 1:21-cv-302
v.

LLOYD J. AUSTIN III,
Secretary,
U.S. Department of Defense,
National Geospatial-Intelligence Agency,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, Michele Widmer, by and through her undersigned counsel,

and as her Complaint, as a federal employee for unlawful retaliation under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e (as amended) (“Title VII”) and the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C. § 633a (“ADEA”), and now makes claim against

Lloyd J. Austin III, Secretary, U.S. Department of the Defense, National Geospatial-Intelligence

Agency, (referred to herein as the “Defendant” or “Agency”), stating as follows:

                                        INTRODUCTION

       1.      Plaintiff Michele Widmer was an experienced employee for the U.S. Department

of the Defense, National Geospatial-Intelligence Agency. Beginning in 2016 through 2018,

Plaintiff formally pursued claims of gender discrimination and retaliation in violation of Title VII,

as well as age discrimination against the Agency. After engaging in protected activity, Plaintiff

Widmer was then subjected to a campaign of unlawful retaliatory harassment and discrimination

by Defendant. The retaliatory hostile environment was created by harassing acts, such as: payroll
            Case 1:21-cv-00302-TNM Document 1 Filed 02/02/21 Page 2 of 8




problems resulting in reduced pay, unauthorized searches of Plaintiff’s desk within mere days after

receipt of Plaintiff’s discovery requests in her prior EEOC Case, alteration of Plaintiff’s job

evaluation, unauthorized pay reductions and other acts, all taken to create a hostile work

environment and force Complainant from the workplace. Plaintiff Widmer was then forced from

the workplace due to the unlawful acts of the Agency. This is an action for declaratory and

monetary relief against Defendant, Lloyd J. Austin III, Secretary, U.S. Department of the Defense,

National Geospatial-Intelligence Agency (“NGA”) for retaliation under Title VII and the ADEA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 42 U.S.C. § 1988(a); 42

U.S.C. § 2000e(5)(f)(3); and 28 U.S.C. §§ 1331 and 1343.

       3.      Venue is proper as the judicial district in which the employment records relevant to

the discriminatory practices against Plaintiff are maintained and administered is in the District of

Columbia.

                                            PARTIES

       4.      Plaintiff Michele Widmer resides in the Commonwealth of Virginia.

       5.      The Defendant is an agency of the federal government.

                                 CONDITIONS PRECEDENT

       6.      Plaintiff Widmer filed timely charges alleging employment discrimination and

retaliation against the Agency with the agency’s Equal Employment Opportunity office.

       7.      Less than than 90 days has elapsed since the Agency issued its final agency order,

from which no appeal was taken, and a Decision was issued by the Equal Employment Opportunity

Commission (“EEOC”) regarding Plaintiff Widmer’s claims as a federal employee for, inter alia,




                                                 2
               Case 1:21-cv-00302-TNM Document 1 Filed 02/02/21 Page 3 of 8




unlawful retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e (as

amended)(“Title VII”) and the ADEA.

          8.      All conditions precedent to this action have been satisfied and this action is timely

filed.

                                    FACTUAL ALLEGATIONS

          9.      Plaintiff Widmer was a highly experienced female civilian employee with the

Agency. At all times relevant herein, Plaintiff performed her job in a competent and professional

manner throughout her employment with the Agency.

          10.     In 2016, Plaintiff Widmer had pending against the Agency a good faith EEO

complaint of gender discrimination and harassment, age discrimination and reprisal stemming

from making protected and confidential disclosures of harassment and a pervasive hostile work

environment. Those claims involved unlawful acts by Agency management at NGA, and were

included in the following Agency case number: Agency No.: NGAE-16-PA0003 (the “EEO

Case”).

          11.     The protected activity of Plaintiff Widmer continued into 2017, when she filed with

the EEOC her claims of unlawful discriminatory acts and reprisal against the Agency. Those

claims were included in the following EEOC case number: EEOC No.: 570-2017-00382X (the

“EEOC Case”).

          12.     At all times relevant herein, the Agency’s management with oversight and control

of Plaintiff was aware of Plaintiff’s protected activity as set forth in paragraphs 10 and 11 herein.

For example, supervisor J. Martin knew the details of Plaintiff’s EEO Case and EEOC Case within

the office. J. Martin had been the Equal Opportunity and Diversity Executive for several years for

the NGA office Plaintiff worked within.



                                                    3
             Case 1:21-cv-00302-TNM Document 1 Filed 02/02/21 Page 4 of 8




        13.     Following Plaintiff’s filing of the EEOC Case, on or about December 6, 2017,

Defendant modified Plaintiff’s payroll to short Plaintiff of pay for payroll received on December

9, 2017, and December 18, 2017. This occurred while Plaintiff was on approved leave for surgery.

Despite Plaintiff’s objections to the shorting of pay, Defendant did not promptly correct the pay

situation.

        14.     The shorting of payroll by Defendant for Plaintiff resulted in nonpayment of salary

and benefits (medical insurance, dental, etc.) for a total of 96 hours of work. All of this occurred

during Plaintiff’s approved medical leave to further harass and retaliate against Plaintiff.

        15.     In February 2018, Defendant reassigned Plaintiff back to the supervisor J. Martin,

who had engaged in the unlawful harassment of Plaintiff that led to the EEO Case and EEOC Case.

        16.     Also in February 2018, Plaintiff was medically diagnosed with Post Traumatic

Stress Disorder (“PTSD”) and anxiety that presented panic attacks, and shaking when verbally

attacked or threatened, due to the unlawful behavior of Plaintiff’s supervisor. The Plaintiff’s health

condition was the result of a pervasive hostile work environment, and on-going acts of retaliation

directly related to Plaintiff’s prior disclosures to the Agency’s EEO counselors, the NGA

Ombudsman, and the NGA Inspector General’s Office of unlawful discrimination and retaliation

in the workplace.

        17.     Due to Plaintiff’s reassignment to J. Martin and the continued harassing treatment

by Defendant, Plaintiff sought out a different assignment to move away from J. Martin. A Joint

Duty Assignment (“JDA”) presented itself that Plaintiff was qualified for. Plaintiff chose the JDA

in order to finally remove herself from the hostile environment and retaliatory behavior by J.

Martin and have the opportunity to start fresh. Plaintiff met with a senior management official, Mr.




                                                  4
          Case 1:21-cv-00302-TNM Document 1 Filed 02/02/21 Page 5 of 8




Jackson, who told Plaintiff he would approve her JDA applications once the applications made

their way through the proper process.

       18.       Plaintiff applied to several JDA positions, interviewed, and was selected by two

departments, and chose to accept a position at ODNI (Office of the Director of National

Intelligence).

       19.        On April 4, 2018, Plaintiff received her closeout performance evaluation by NGA

management, who were aware of Plaintiff’s protected activity, that improperly degraded Plaintiff’s

actual job performance.

       20.       Plaintiff’s NGA official Performance Review Close Out document dated

02/22/2018 and signed 02/23/2018, was modified and downgraded from a Performance Evaluation

rating of Excellent (3.7), and was not entered into Plaintiff’s official personnel file. This occurred

in early April 2018, when Plaintiff’s official Performance Close Out Review was modified by

changing the type of performance review from a Close Out action to an Interim Evaluation.

         21. Thereafter, in mid-April 2018, Plaintiff’s payroll was again improperly adjusted to

reduce Plaintiff’s pay, and Plaintiff was also wrongfully accused of timecard fraud by the

Agency in retaliation for Plaintiff’s EEOC Case and EEO Case.

       22.       As a result of the allegations of timecard fraud, 17.1 hours of donated Leave Bank

hours were wrongfully deleted from Plaintiff’s account balance in June 2018.

       23.       On or about May 14, 2018, the NGA Office of General Counsel received

interrogatories and legal documentation from a federal EEOC Administrative Judge regarding

Plaintiff’s EEOC Case thereby becoming aware of the Complainant’s claims.




                                                  5
           Case 1:21-cv-00302-TNM Document 1 Filed 02/02/21 Page 6 of 8




        24.     About three (3) days after the NGA Office of General Counsel received the

discovery requests in the EEOC Case on May 14, 2018, Plaintiff’s desk in the workplace was

searched in violation of Agency procedures in order to harass Plaintiff.

        25.      On or about May 25, 2018, Defendant delayed Plaintiff’s move from NGA to the

JDA new job at ODNI for retaliatory reasons.

        26.     On the morning of what was to be Plaintiff’s last working day at the Agency’s NGA

office, NGA management delayed Plaintiff’s move to the JDA position, but Plaintiff was not told

of the delay until the business day prior to her official start date.

        27.     When Plaintiff’s status was discussed as imminent and departing NGA for the JDA,

Defendant’s management stated "we'll just have to see about that." The management then tried to

delay or prevent Plaintiff’s departure to the JDA for retaliatory reasons. The NGA Joint Duty

Office was contacted by Defendant’s management, and Plaintiff’s departure for the JDA was

delayed for another pay period (3 weeks). No documentation was provided to the NGA Joint Duty

Office to justify the delay, and the receiving agency ODNI was not contacted by NGA officials to

notify them of the change in the contract terms of Plaintiff’s assignment.

        28.     NGA management refused to contact ODNI to let them know of the Plaintiff’s

delay in starting her new JDA position, and the NGA Joint Duty Assignment Office told Plaintiff

that she had to inform ODNI herself of the delay to “smooth” things over. This created a difficult

workplace situation as Plaintiff’s new ODNI manager for the JDA was displeased about the delay

and not receiving any notice of the decision. The delay by Defendant’s management had no

justification and was meant to punish Plaintiff by further harassment, intimidation and retaliation

against Plaintiff.




                                                   6
           Case 1:21-cv-00302-TNM Document 1 Filed 02/02/21 Page 7 of 8




        29.      As a result of the retaliatory harassment she was subjected to by Defendant in the

workplace, Plaintiff Widmer suffered lost pay and leave, damage to her reputation and career, and

severe emotional distress.

                                            COUNT ONE
                           (Violation of Title VII, 42 U.S.C. §§ 2000e-Retaliation)

        30.      Plaintiff Widmer realleges and incorporates paragraphs 1 through 29 above as if

set forth in full herein

        31.      Plaintiff engaged in actions protected by Title VII when she objected to and

complained about unlawful discrimination and reprisal to Defendant’s EEO officer, as well as

due to the EEO Case and the EEOC Case.

        32.      Because of Plaintiff's protected actions, Defendant retaliated against Plaintiff by a

campaign of harassment against Plaintiff, interfering with Plaintiff’s employment with NGA and

her JDA.

        33.      As a direct and proximate result of Defendant's retaliatory actions, Plaintiff

Widmer has suffered, and will continue to suffer damages, including lost wages in the form of

back pay, lost benefits and entitlements, damage to her career and reputation, emotional distress

and other damages.

                                             COUNT TWO
              (Violation of the Age Discrimination in Employment Act of 1967, as amended
                                      29 U.S.C. § 633a-Retaliation)

        34.      Plaintiff Widmer realleges and incorporates paragraphs 1 through 33 above as if

set forth in full herein

        35.      Plaintiff engaged in actions protected by the ADEA when she objected to and

complained about unlawful discrimination on account of her age to Defendant’s EEO officer, as

well as due to the EEO Case and the EEOC Case.

                                                   7
           Case 1:21-cv-00302-TNM Document 1 Filed 02/02/21 Page 8 of 8




       36.     Because of Plaintiff's protected actions, Defendant retaliated against Plaintiff by a

campaign of harassment against Plaintiff, interfering with Plaintiff’s employment with NGA and

her JDA.

       37.     As a direct and proximate result of Defendant's retaliatory actions, Plaintiff

Widmer has suffered, and will continue to suffer lost wages in the form of back pay, lost benefits

and entitlements, damage to her career and reputation, and other damages.

       WHEREFORE, Plaintiff Michele Widmer respectfully requests judgment on her claim

herein against Defendant Lloyd J. Austin III, Secretary, U.S. Department of the Defense,

National Geospatial-Intelligence Agency, for her damages and equitable relief, including, but not

limited to, back pay, lost benefits and any other economic damages; severe emotional distress;

attorneys’ fees and costs; prejudgment and post-judgment interest; and such other relief that this

Court deems just and proper under the circumstances.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury as to all issues so triable as a matter of right.

Dated: February 2, 2021                        Respectfully submitted,

                                                /s/ Neil L. Henrichsen
                                               Neil L. Henrichsen
                                               DC Bar No. 420277
                                               HENRICHSEN LAW GROUP, P.L.L.C.
                                               1440 G Street, NW
                                               Washington, DC 20005
                                               Tel: (202) 423-3649
                                               Fax: (202) 379-9792
                                               nhenrichsen@hslawyers.com
                                               service@hslawyers.com

                                               Attorneys for Plaintiff Michele Widmer




                                                  8
